Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 05, 2014

The Court of Appeals hereby passes the following order:

A15D0114. ROBERT CLAYTON SALVADOR v. BILLY CARLISLE.

      Robert Salvador filed an application for discretionary appeal from a superior
court order prohibiting him from filing a writ of habeas corpus pursuant to OCGA §
9-15-2. Under our Constitution, however, the Supreme Court has jurisdiction over all
cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, § VI, Para. III (4);
see Giles v. Ford, 258 Ga. App. 245 (368 SE2d 318) (1988). Accordingly, Salvador’s
application is hereby TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           11/05/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.